                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES JOHNSON                                                               PLAINTIFF

V.                          CASE NO. 3:19-CV-289-LPR-BD

DALE COOK, et al.                                                       DEFENDANTS

                                        ORDER

      Mr. Johnson has filed papers asking the Court to explain the manner in which

summonses are issued in prisoner cases. (Docket entry #10) In this case the Court issued

summonses for the named Defendants on November 7, 2019. Defendants were served

and have now filed their answers to the complaint. (#8)

      The Clerk is instructed to terminate the pending motion (#10), this 16th day of

December, 2019.
                                         ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
